UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended SEPTEMBER 30, 2010 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-57946 ALUMIFUEL POWER CORPORATION (Exact Name of Registrant as Specified in its Charter) Nevada 88-0448626 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 7315 East Peakview Avenue Englewood, Colorado 80111 (Address of principal executive offices) (Zip code) (303) 796-8940 (Registrant's telephone number including area code) (Former name, address and fiscal year) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yes x No¨ Indicate by a check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting companyx Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox Number of shares of common stock outstanding at November 1, 2010: 326,534,881 ALUMIFUEL POWER CORPORATION AND SUBSIDIARIES Index to Financial Statements (Unaudited) Page Consolidated Balance Sheets at September 30, 2010 (Unaudited) and December 31, 2009 F-2 Consolidated Statement of Operations for the three and nine months ended September 30, 2010, and the three and nine months ended October 31, 2009 (Unaudited) F-3 Consolidated Statement of Changes in Shareholders' Deficit for the nine months ended September 30, 2010 (Unaudited) F-4 Consolidated Statement of Cash Flows for the nine months ended September 30, 2010 and the nine months ended October 31, 2009 (Unaudited) F-5 Notes to Financial Statements F-6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4T. Controls and Procedures 26 Part II – Other Information 27 Signatures 29 F-1 ALUMIFUEL POWER CORPORATION AND SUBSIDIARIES Consolidated Balance Sheets September 30, December 31, (Unaudited) (Audited) Assets Cash $ $ Accounts receivable 4,293 — Deposits — — Prepaid expenses 1,265 24,721 Notes receivable (Note 5) — 467 Other current assets — 26 Total current assets 65,101 42,476 Property and equipment, less accumulated depreciation of $3,175 (2010) and $1,301 (2009) 10,932 7,937 Deferred debt issuance costs (Note 4) 93,266 166,922 Total long-term assets 104,198 174,859 Total assets $ $ Liabilities and Shareholders’ Deficit Current liabilities: Accounts and notes payable: Accounts payable, related party (Note 3) $ $ Accounts payable, other Derivative liability, convertible notes payable (Note 4) Notes payable, related party (Note 3) Notes payable, other (Note 4) Convertible notes payable, net of discount of 66,667 (2010) and -0- (2009) (Note 4) Payroll liabilities (Note 7) Accrued expenses Accrued interest payable: Interest payable, convertible notes (Note 4) Interest payable, related party notes (Note 3) Interest payable, notes payable other (Note 4) Total current liabilities Long-term convertible notes payable net of current portion, net of discount of $216,944 (2010) and $354,583 (2009) (Note 4) Total long-term liabilities Commitments and contingencies — — Shareholders’ deficit: (Notes 1 & 9) Preferred stock, $.001 par value; 10,000,000 shares authorized, -0- (2010) and -0- (2009) shares issued and outstanding — — Common stock, $.001 par value; 500,000,000 shares authorized, 326,534,881 (2010) and 289,936,993 (2009) shares issued and outstanding 326,534 289,937 Additional paid-in capital 13,103,939 9,459,316 Accumulated deficit ) ) Total shareholders' deficit of the Company ) ) Non-controlling interest (Note 1) ) — Total shareholders' deficit ) ) Total liabilities and shareholders' deficit $ $ See accompanying notes to consolidatedfinancial statements. F-2 ALUMIFUEL POWER CORPORATION AND SUBSIDIARIES Consolidated Statements of Operations (Unaudited) Three months Three months Nine months Nine months ended ended ended ended September 30, October 31, September 30, October 31, Revenue $ $
